Case 1:19-cv-01711-CFC Document 17 Filed 09/16/19 Page 1 of 1 PageID #: 1868



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 IN RE: CENTER CITY HEALTHCARE,                  )
 LLC, d/b/a HAHNEMANN UNIVERSITY                 )
                                                     Chapter 11
 HOSPITAL, et al.,                               )
                                                     Bankruptcy No. 19-11466 (KG)
                                                 )
                                                     (Jointly Administered)
                        Debtors.                 )

 UNITED STATES OF AMERICA,                       )
                                                 )
                        Appellant,               )
                                                 )
                v.                               )   C.A. No. 19-1711 (UNA)
                                                 )
 CENTER CITY HEALTHCARE, LLC,                    )
 d/b/a HAHNEMANN UNIVERSITY                      )
 HOSPITAL and THOMAS JEFFERSON                   )
 UNIVERSITY HOSPITALS, INC.,                     )
                                                 )
                        Appellees.               )

                                             ORDER
       At Wilmington this 16th day of September 2019, for the reasons set forth on the record, it

is HEREBY ORDERED that:

       1.      The United States’ Emergency Motion for Stay Pending Appeal (D.I. 4) is

GRANTED.

       2.      The Bankruptcy Court’s Order Under 11 U.S.C. §§ 105, 106, 363, 365, 503, 507,

and 525 (A) Approving Asset Purchase Agreement with Thomas Jefferson University Hospitals,

Inc., (B) Authorizing Sale of Certain of Debtor’s Assets Free and Clear of Interests,

(C) Authorizing Assumption and Assignment of Certain of the Debtor’s Executory Contracts, and

(D) Granting Related Relief, dated September 10, 2019 (B.D.I. 681) (“Sale Order”), is STAYED

pending final resolution of the United States’ appeal (D.I. 1) of that Sale Order.



                                                      The Honorable Maryellen Noreika
                                                      United States District Judge
